Title: From John Adams to Alleyne Fitzherbert, 3 February 1783
From: Adams, John
To: Fitzherbert, Alleyne


Feb. 3. 1783. 2 o clock

Mr. Adams presents his Compliments to Mr. Fitzherbert, and has the Honour to acquaint him, that the American Ministers Plenipotentiary for the Peace, have just directed Mr. A. to inform Mr. Fitzherbert, that they have determined to exchange an hundred Passports, which are now printing and will be ready for Signature Tomorrow.
That they are ready to enter into Conferences concerning the Preparations for the definitive Treaty of Peace, and request Mr. Fitzherbert to appoint the Time and Place.